DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2: “…set for each the person in charge” should read “…set for each of the person in charge”.
Claim 3: “…set for each the item of the ordered item” should read “…set for each of the item of the ordered item”.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ordered item acceptance device”, “an order station” and “an output device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “…set for each the item of the ordered item”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…set for each item of the ordered item”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites "accept[ing] a regular order or a reservation order of an ordered item, and transmit[ing] information of an accepted order; receiv[ing] the information of the accepted order, and transmit[ing] cooking instruction information based on the information of the accepted order; and receiv[ing] the cooking instruction information, and display[ing] or prints the received cooking instruction information, wherein: transmit[ing] the information of the accepted order including a reception time of the ordered item and item information of the ordered item when the accepted order is the reservation order; and stor[ing] characteristic information of a person in charge pertaining to the item information, obtain[ing] a cooking start time of the ordered item based on the reception time included in the information of the accepted order received, the item information included in the information of the accepted order, and the characteristic information of the person in charge pertaining to the item information, and transmit[ing] the cooking instruction information at the obtained cooking start time.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites “an ordered item acceptance device, an order station and output device. These additional limitations are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-3 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a communication interface to perform communication with the ordered item acceptance device and the output device, a storage device and processor are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer) or providing significantly more limitations. 
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor of the order station is recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer) or providing significantly more limitations. 
Dependent claim 6 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor and output device are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer) or providing significantly more limitations. 
Dependent claim 7 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the storage device of the order station and processor of the order station are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer) or providing significantly more limitations. 
Dependent claim 8 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor of the order station, output device and communication interface are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer) or providing significantly more limitations. 
Dependent claim 9 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor of the order station, output device and communication interface are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer) or providing significantly more limitations. 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites " accepting a regular order or a reservation order of an ordered item to generate information of an order; generating cooking instruction information of the ordered item based on the generated information of the order; and displaying or printing the generated cooking instruction information to output the cooking instruction information, wherein generating the information of the order includes: generating the information of the order including a reception time of the ordered item and item information of the ordered item when the order is the reservation order; generating the cooking instruction information includes: having characteristic information of a person in charge pertaining to the item information, and obtaining a cooking start time of the ordered item, based on the reception time included in the generated information of the order, the item information included in the generated information of the order, and stored characteristic information of a person in charge pertaining to the item information in the generated information of the order; and outputting the cooking instruction information includes: outputting the cooking instruction information at the obtained cooking start time.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites “an ordered item acceptance device, an order station and output device. These additional limitations are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szybalski (US 2020/0065734)  in view of Treble (US 11,205,153) and Ming (US 2015/0286979).
As per claim 1, Szybalski discloses a reservation order processing system, comprising: an ordered item acceptance device which accepts a regular order or a reservation order of an ordered item, and transmits information of an accepted order (paragraph 20, 31-33 and 88);
 an order station which receives the information of the accepted order from the ordered item acceptance device, and transmits cooking instruction information based on the information of the accepted order (paragraph 21, 39, 65 and 74-76 (OMSS)); and 
an output device which receives the cooking instruction information from the order station, and displays or prints the received cooking instruction information (paragraph 29), 
wherein: the ordered item acceptance device transmits the information of the accepted order including item information of the ordered item when the accepted order is the reservation order (paragraph 31-33); and 
the order station:
 obtains a cooking start time of the ordered item based on the reception time included in the information of the accepted order received from the ordered item acceptance device, the item information included in the information of the accepted order (paragraph 29, 83-85), and the characteristic information of the person in charge pertaining to the item information, and 
transmits the cooking instruction information to the output device at the obtained cooking start time (paragraph 29 and 83).
However, Szybalski does not disclose but Treble discloses the information of the accepted order including a reception time of the ordered item (col. 6:25-40 and fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Treble in the teaching of Szybalski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Szybalski does not disclose an order station that stores characteristic information of a person in charge pertaining to the item information and obtains a cooking start time based on the characteristic information of the person in charge pertaining to the item information. However, Ming discloses a computer that stores characteristic information of a person in charge pertaining to service information and obtains a service start time based on the characteristic information of the person in charge pertaining to the service information (paragraph 33-36 and 77-79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ming in the teaching of Szybalski, in order to manage the scheduling and assignment of jobs based on one or more factors (abstract, Ming).
As per claim 10, Szybalski discloses a reservation order processing method, comprising: accepting a regular order or a reservation order of an ordered item to generate information of an order; (paragraph 20, 31-33 and 88);
 generating cooking instruction information of the ordered item based on the generated information of the order (paragraph 21, 39, 65 and 74-76 (OMSS)); and 
displaying or printing the generated cooking instruction information to output the cooking instruction information (paragraph 29), 
wherein generating the information of the order includes: generating the information of the order including item information of the ordered item when the order is the reservation order (paragraph 31-33); and 
generating the cooking instruction information includes: obtaining a cooking start time of the ordered item, based on the reception time included in the generated information of the order, the item information included in the generated information of the order, and stored characteristic information of a person in charge pertaining to the item information in the generated information of the order (paragraph 29, 83-85), and 
outputting the cooking instruction information includes: outputting the cooking instruction information at the obtained cooking start time (paragraph 29 and 83).
However, Szybalski does not disclose but Treble discloses generating the information of the order including a reception time of the ordered item (col. 6:25-40 and fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Treble in the teaching of Szybalski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Szybalski does not disclose having characteristic information of a person in charge pertaining to the item information and obtaining a cooking start time based on the characteristic information of the person in charge pertaining to the item information. However, Ming having characteristic information of a person in charge pertaining to service information and obtaining a service start time based on the characteristic information of the person in charge pertaining to the service information (paragraph 33-36 and 77-79, the system stores the availability time window of the employee in order to determine a service start time).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ming in the teaching of Szybalski, in order to manage the scheduling and assignment of jobs based on one or more factors (abstract, Ming).
As per claim 4, Szybalski discloses wherein the order station has: a communication interface to perform communication with the ordered item acceptance device and the output device (paragraph 21-24, 29) ; a storage device to store the item information (paragraph  39-40); and a processor which: acquires the information of the accepted order from the ordered item acceptance device via the communication interface (paragraph 21-24, 39, 65); obtains the cooking start time of the ordered item based on a reception time, the item information included in the acquired information of the accepted order (paragraph 29, 83-85, the cooking start time is determined based on the item information and it is after the time the order is received), and transmits the cooking instruction information to the output device at the obtained cooking start time (paragraph 29 and 83).
However, Szybalski does not disclose but Treble discloses a reception time included in the acquired information of the accepted order (Col. 6:25-40 and fig. 10). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Treble in the teaching of Szybalski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Szybalski does not disclose but Ming discloses a storage device to store the characteristic information of the person in charge pertaining to the item information and obtaining a start time based on the characteristic information of the person in charge pertaining to the item information stored in the storage device (paragraph 33-36 and 77-79, the system stores the availability time window of the employee in order to determine a service start time)(see claim 1 rejection for combination rationale).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szybalski (US 2020/0065734) in view of Treble (US 11,205,153) and Ming (US 2015/0286979), as disclosed in the rejection of claim 1, in further view of Burks (US 2013/0103442).
As per claim 2, Szybalski in view of Ming does not disclose but Burks discloses wherein the characteristic information of the person in charge is able to be arbitrarily set for each the person in charge (fig. 4A-D, paragraph 128-132, people in charge are assigned to kitchen stations based on shift windows).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Burks in the teaching of Szybalski in view of Ming, in order to managing restaurant crew member staffing (Burks, paragraph 4). 
As per claim 3, Szybalski in view of Ming does not disclose but Burks discloses wherein the characteristic information of the person in charge is able to be arbitrarily set for each the item of the ordered item (fig. 4A-D, paragraph 128-132, people in charge are assigned to kitchen station based on shift windows. Kitchen stations are directly related to each of the item of the ordered items)(please see claim 2 rejection for combination rationale).
Novelty and Non-Obviousness
No prior art has been applied to claim 5 because Examiner is unaware of any prior art that teaches the limitation of claim 5. Claims 6-9 depend directly or indirectly from claim 5, hence, no prior art is applied to these claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628